DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Coudray et al. (“Classification and mutation prediction from non-small cell lung cancer histopathology images using deep learning”) discloses:
obtaining images (see lines 110-113 and 308-315, obtaining images of stained histopathology whole-slides);
analyzing the images with a machine learning device (see lines 110-113 and 317-323, tiling the images in non-overlapping 512x512 pixel windows, and see lines 30 and 128-146, analyzing each tile with inception v3, a trained convolutional-neural network for identifying histopathological features);
determining a predicted genotype of the plurality of cells based on the analyzed images (see lines 128-146, inception v3 analyzing histopathological features of each tile and classifying each tile as including normal lung tissue, LUAD, or LUSC accordingly); and
generating a30Atty. Dkt. No.: 046434-0738\ map of spatial heterogeneity based upon the predicted genotype (see fig 4, generating a heat map of the tiles based on the classification).

However, Coudray and Saltz do not disclose an automatic tumor selection model. Similar reasons apply to claims 13 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668